
	
		I
		112th CONGRESS
		2d Session
		H. R. 4024
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To suspend approval of liquefied natural gas export
		  terminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North America Natural Gas Security and
			 Consumer Protection Act.
		2.Suspension of approval
			 of LNG export terminals
			(a)SuspensionBefore January 1, 2025, the Federal Energy
			 Regulatory Commission may not approve any application under section 3 of the
			 Natural Gas Act (15 U.S.C. 717b)—
				(1)for the siting,
			 construction, expansion, or operation of an LNG terminal that will be used to
			 receive, unload, load, store, transport, gasify, liquefy, or process natural
			 gas to be exported to a foreign country from the United States; or
				(2)to amend an existing authorization of the
			 Commission in order to modify an existing authorized facility to an LNG
			 terminal that will be used to receive, unload, load, store, transport, gasify,
			 liquefy, or process natural gas to be exported to a foreign country from the
			 United States.
				(b)ExemptionsSubsection
			 (a) shall not a apply with respect to any application described in subsection
			 (a) if the natural gas that would be exported as a result of the approval of
			 such application is exported solely to meet a requirement imposed pursuant to
			 section 203 of the International Emergency Economic Powers Act (50 U.S.C.
			 1702), section 5(b) of the Trading with the Enemy Act (50 U.S.C. App. 5(b)), or
			 part B of title II of the Energy Policy and Conservation Act (42 U.S.C.
			 6271–6276).
			(c)Definition of
			 LNG terminalIn this Act, the term LNG terminal has
			 the meaning given such term in section 2(11) of the Natural Gas Act (15 U.S.C.
			 717a(11)).
			
